DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sawai et al. JP 2002088514 A –see English translation obtained from Espacenet (“Sawai-MT”).
Sawai-MT teaches a stocking in which a leg portion is knitted only by a covering elastic yarn in which an elastic fiber is used as a core yarn and the polyamide filament is wound around the core yarn (¶ [0005]). Sawai-MT teaches the polyamide filament has a strength elongation product of 9.0 cN/dT or more, and a single yarn fineness of 1.0 to 3.0 dtex (¶ [0012] and [0014]). Sawai-MT teaches a specific 
Sawai-MT does not specifically teach a yarn unevenness (U%) of 1.2 or less. However, Sawai-MT does teach it is possible to obtain a high-quality drawn yarn without drawing unevenness by producing the filaments by a specific method involving a godet roller with a satin finish (¶ [0024]). One of ordinary skill in the art would reasonably expect that the unevenness of the yarn would fall in the range of 1.2 or less, given the teachings of Sawai-MT. Furthermore, it is reasonable to presume that the yarn unevenness is inherently in the range of 1.2 or less, given that Sawai-MT teaches a method to obtain high-quality drawn yarn without drawing unevenness (¶ [0024]). The burden is upon the Applicant to prove otherwise. See MPEP 2112.
The limitation of claims 11, 16, 17, and 18, wherein the polyamide multifilament is used as a ground lace yarn does not impart any specific structural characteristics. The claim limitation is interpreted to mean wherein a polyamide multifilament is used as a knitted lace. Sawai-MT teaches a stocking is knitted using the covering elastic yarn comprising the polyamide filaments (¶ [0029]), and therefore the claim limitation wherein the polyamide multifilament is used as a ground lace yarn is met.
Sawai-MT teaches the claimed invention above but fails to teach a tensile strength at 15% elongation of 4.0-6.0 cN/dtex from claim 7 and a sum of a content of crystals and a content of rigid amorphous components of 70-90% from claim 10. It is reasonable to presume that the tensile strength at 15% elongation and the sum of a content of crystals and a content of rigid amorphous components is inherent to Sawai-MT. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
For example, Sawai-MT teaches the polyamide fibers may be nylon 6 fibers and nylon 66, and preferably nylon 6 (¶ [0014]), wherein the fibers have a strength elongation product of 9 cN/dtex or more (¶ [0027]) and teaches a specific example wherein the polyamide filament is stretched to an 
Sawai-MT teaches a specific example of the polyamide filament in Example 1, wherein the polyamide filament is nylon 6 having a sulfuric acid relative viscosity of 3.3 (¶ [0044]). The instant specification recites the polyamide multifilament preferably has a sulfuric acid relative viscosity of 2.5-4.0 (instant ¶ [0034]) and specifically recites in Example 1, the polyamide multifilament is nylon-6 having a sulfuric acid relative viscosity of 3.3 (instant ¶ [0087]).
Sawai-MT teaches fabrics comprising the polyamide filament of Examples 1 and 2 have excellent soft feeling (¶ [0042] and [0048]). The instant specification teaches the stocking and the knitted lace give a satisfactory soft feeling (instant ¶ [0025]).
Sawai-MT teaches the covering elastic yarn comprising a polyamide filament has a thread fineness of 8 to 18 dtex (¶ [0005]). The instant specification recites the polyamide multifilament preferably has a total fineness of 4.0-33.0 dtex (instant ¶ [0032]).
Sawai-MT teaches the production of the polyamide filament includes melting the polyamide, ejecting the polyamide filaments from a spinneret, cooling of the filaments by cold air blown from a cooling chimney located below the spinneret, applying oil to the filaments, entangling the filaments, and passing the filaments into a first godet roller and a second godet roller (¶ [0019]-[0020]). Sawai-MT further teaches a spinning speed of 1000 m/min or more (¶ [0017]) and the second godet roller is heated to a high temperature of 130 to 220 ˚C to heat-treat the drawn yarn (¶ [0022]).
The instant specification recites the production of the polyamide multifilament includes melting the polyamide resin, ejecting the polyamide filaments from a spinneret, cooling of the filaments, applying oil to the filaments, entangling the multifilaments, passing the multifilaments through a take-
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Claims 7-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Katayama et al. JP 2011058118 A –see English translation obtained from Espacenet (“Katayama-MT”).
Katayama-MT teaches a polyamide multifilament having a strength of 9 cN/dtex or more, an unevenness of preferably 0.2 to 0.8%, a single fiber fineness of 1 to 4 dtex, and an elongation of 20% or more (¶ [0016], [0017], and [0026]). Based off of the strength-elongation product equation in the instant specification (instant ¶ [0057]), the polyamide multifilament of Katayama-MT has a strength-elongation product of 10.8 cN/dtex or more (calculation: 9 cN/dtex × (20% +100)/100).
Katayama-MT teaches the claimed invention above but fails to teach a tensile strength at 15% elongation of 4.0-6.0 cN/dtex from claim 7 and a sum of a content of crystals and a content of rigid amorphous components of 70-90% from claim 10. It is reasonable to presume that a tensile strength at 15% elongation and a sum of a content of crystals and a content of rigid amorphous components is inherent to Katayama-MT. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
For example, Katayama-MT teaches specific examples of a polyamide multifilament, wherein the polyamide is nylon 66 (¶ [0088]). As described above, the polyamide multifilament of Katayama-MT has a strength-elongation product of 10.8 cN/dtex or more (¶ [0024] and [0017]). Katayama-MT teaches the polyamide multifilament has an unevenness of preferably 0.2 to 0.8%, a single fiber fineness of 1 to 4 dtex (¶ [0016] and [0026]). The instant specification recites the polyamide may be nylon-66 (instant ¶ [0018]), has a strength-elongation product of 10.0 cN/dtex or larger (instant ¶ [0022]). Katayama-MT 
Katayama-MT teaches the relative sulfuric acid viscosity of the polyamide resin used in the polyamide multifilament is preferably 3.6 to 4.0 (¶ [0021]). The instant specification recites the polyamide multifilament preferably has a sulfuric acid relative viscosity of 2.5-4.0 (instant ¶ [0034]).
Katayama-MT teaches the production of the polyamide multifilament includes melt spinning the polyamide on a spinneret at 290 to 300 ˚C (¶ [0037]). The polyamide then begins a slow cooling process immediately after the spinneret (¶ [0037]), and wherein after the cooling process, the yarn is solidified (¶ [0039]). After solidifying, the cooled yarn is oiled, picked up by a pick-up roll, stretched, and then wound up (¶ [0046]). Katayama-MT specifically teaches the spinning sped is preferably 500 to 1000 m/min (¶ [0047]) and the spun yarn is heat treated at 100 to 250 ˚C (¶ [0048]).
For the cooling process, Katayama-MT specifically teaches a slow cooling cylinder, also called a heating cylinder, is installed to prevent a decrease in strength and elongation by slowly cooling the yarn immediately after melt spinning (¶ [0037]). Katayama-MT teaches the atmospheric temperature in the heating cylinder is preferably 250 to 350 ˚C, and the length of the heating cylinder is preferably 50 to 80 mm (¶ [0039]). Katayama-MT further teaches insufficient cooling makes it difficult to obtain high-strength, high-elongation polyamide multifilaments (¶ [0037]).
The instant specification recites the production of the polyamide multifilament includes melt spinning the polyamide resin at 290 ˚C (instant ¶ [0087]), ejecting the filaments from the spinneret, cooling of the filaments, applying oil to the filaments, and passing the multifilaments through a take-up roller and a drawing roller (instant ¶ [0037]). The instant specification further recites the spinning speed is preferably 1000-2000 m/min (instant ¶ [0047]). The instant specification recites the drawing roller has a heat treatment temperature of 120-180 ˚C (instant ¶ [0048]).
The instant specification recites a heating cylinder disposed for gradual cooling of the ejected filaments (instant ¶ [0037]), wherein the heating cylinder has an atmospheric temperature of 100-300 ˚C, and the length of the heating cylinder is preferably 40-100 mm (instant ¶ [0040] and [0042]). The instant specification further teaches when the heating cylinder is omitted, the orientation relaxation due to gradual cooling from the spinneret surface to the upper surface of the cooler is insufficient and it tends to be difficult to obtain fibers which satisfy both the 15% strength and the strength-elongation product (instant ¶ [0040]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 10310932 A recites a production of a polyamide fiber for high-strength fiber with a breaking strength of 5.85 cN/dtex, an elongation at break of 35-45%, and a single-filament fiber of 3 den or less (abstract).
US 2013/0251992 A1 recites an ultrafine polyamide fiber wherein a stress required for 15% elongation is 0.098-1.96 cN/dtex in ¶ [0077].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R HOLT whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.H./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786